Detailed Action
The following is a non-final rejection made in response to claims received on August 18th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without determining how “playback depiction is in the form of a video game, wherein a view of the video game may be presented with options during playback, the decisions for which determine at least in part the subsequent playback content to be viewed by the viewer”. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Support for this limitation is not found anywhere in the specification and a person of ordinary skill in the art would have no guidance on how to construct the invention yielded by this claim. Further clarification or amendment is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,107,583 (hereinafter referred to in this section as “YARDARM TECHNOLOGIES”, “YARDARM”, or simply as “the reference”).
Regarding claim 1, Yardarm teaches a method for weapon monitoring, the method comprising: monitoring a plurality of users, each of the plurality of users having a respective one of a plurality of weapons (see Fig. 9); receiving signals from the plurality of weapons regarding usage thereof and displaying, via a display device, a graphical representation of geospatial positioning of the weapons and determining, via a controller, operating states of each of the plurality of weapons (the system taught by the reference is capable of identifying the holster status of each user’s firearm and displaying it on a screen; see Fig. 10); detecting a change in the operating state of at least one of the plurality of weapons (; and providing, in response to detecting the change in operating state, an updated graphical representation, the updated graphical representation providing indicia of the change in the operating state (changes in operation state are communicated to a command center in real-time; see col. 9, ll. 1-8).
Regarding claim 3, Yardarm teaches that the operating states include geospatial movement, an aiming state, a firing state, an ammunition status, or a health status for a firearm user (see col. 8, ll. 17-25).
Regarding claim 7, Yardarm teaches that the updated graphical representation further includes one or more of a three-dimensional weapon orientation view, or a user body camera feed view (the references teaches the application of a body camera in determining the status of a local environment).
Regarding claims 8 and 9, Yardarm teaches that the updated graphical representation further represents a detected threat within the deployment location wherein the updated graphical representation includes a legend of icons represented within the updated graphical user interface, the icons corresponding to one or more users of the weapons, the detected threat, or both (see Figs. 8-10).
Regarding claims 17, 18, and 20, Yardarm teaches a method for recreating a weapons deployment, the method comprising: monitoring a plurality of weapons within a deployment location, each of the plurality of weapons having at least one sensor; receiving signals from the plurality of weapons sensors regarding usage of the plurality of weapons (the system is capable of identifying the holster status of each ibid], and is therefore capable of allowing a viewer to view separate events to compare any changes between those events).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,107,583 (hereinafter referred to as “YARDARM TECHNOLOGIES”, “YARDARM”, or simply as “the reference”).
Regarding claims 2, 4, and 5, Yardarm teaches a graphical representation of geospatial positioning of the firearms, but fails to teach that the graphical representation: includes groups of two or more firearms and the updated graphical representation includes ungrouping the respective group having the change in the 
When presented in the context of an apparatus claim in a utility application, claim limitations such as these are considered to be design features related to specific imagery provided by the graphical representation. These specific images are not considered to yield any mechanical function in and of themselves and specific imagery cannot be relied upon to distinguish from prior art that otherwise teaches the same structural limitations.
MPEP 2144.04 cites “AESTHETIC DESIGN CHANGES” as an exemplary common practice “which the court has held normally require[s] only ordinary skill in the art and hence are considered routine expedients”. The Examiner, in congruence with proper examination procedure, therefore considers the differences between the claimed subject matter and the teachings of the reference to be within the scope of what is obvious to a person of ordinary skill in the art.
Regarding claims 11-16, Yardarm teaches that the system may monitor a plurality of weapons, but does not necessarily limit the invention by stating the system is required to utilize specific types weapons. As a result, the reference fails to anticipate the limitations that require that the plurality of weapons include: at least one tear gas canister, at least one flash grenade, at least one smoke grenade, and/or at least one non-lethal firearm projectile that is either a rubber bullet or bean bag.
Being as that the type of weapon has no bearing on the function/operation of the inventive system, any limitation that further limits the system by varying the type of weapon(s) being monitored is considered to be an arbitrary, and obvious, design choice that has no material effect. The system taught by the reference is capable of monitoring when weapons are holstered and unholstered and does not require the weapon be of a specific type in order to function as prescribed. Simply substituting the weapons taught by the reference with any one of the alternatives claimed in the instant application would have been obvious to a person of ordinary skill in the art. Weapons such as gas canisters, smoke/flash grenades, rubber bullets and bean bags are well known, particularly amongst the same law enforcement officers that the reference cites as exemplary operators of its inventive system (see col. 8, ll. 55-67). The reference supports a wide variety of 1.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The obviousness rationale provided in this section is considered to meet the standard set forth in MPEP 2143 – “Examples of Basic Requirements of a Prima Facie Case of Obviousness” in view of the Supreme Court rationale set for in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)